                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 SHELBY BAILEY                                                              CIVIL ACTION

 VERSUS                                                                     CASE NO. 18-5888

 BOARD OF COMMISSIONERS OF THE LOUISIANA                                    SECTION: “G”(2)
 STADIUM AND EXPOSITION DISTRICT, ET AL.

                                      ORDER AND REASONS

        Pending before the Court is Plaintiff Shelby Bailey’s “Motion for Partial Summary

Judgment.”1 Defendants SMG and Kyle France (“France”) oppose the motion.2 Plaintiff filed a

complaint alleging that Defendants as the owners and operators of the Mercedes-Benz Superdome

(the “Superdome”), failed to provide him with handicap accessible seating during New Orleans

Saints (the “Saints”) football games.3 In the instant motion, Plaintiff argues that he is entitled to

summary judgment as to the following alleged violations of the alteration requirements of the

Americans with Disabilities Act: (1) sightline obstructions at 100 Level, Row 1; (2) sightline

obstructions at 100 Level, Row 36; (3) inadequate amount of accessible seating at the 100 Level;

(4) making the Superdome less accessible to individuals with mobility-related disabilities; (5)

making the 200 Level less accessible; and (6) failure to provide sufficient accessible seating

stadium wide.4 Considering Plaintiff’s motion, the memoranda in support and opposition, the

record, and the applicable law, the Court denies the motion.




        1
            Rec. Doc. 95.
        2
          Rec. Docs. 105, 106. On February 21, 2020, the Court dismissed the Board of Commissioners of the
Louisiana Stadium and Exposition District (the “Board”) as a party. Rec. Doc. 144.
        3
            Rec. Doc. 1.
        4
            Rec. Doc. 95.


                                                    1
                                          I. Background

       On June 14, 2018, Plaintiff filed a Complaint in this Court naming as defendants SMG as

the operator of the Superdome, the Board as the owner of the Superdome, and France in his official

capacity as chairman of the Board.5 Plaintiff brings claims against the Board and France for

declaratory and injunctive relief pursuant to Title II of the Americans With Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq., and the Rehabilitation Act, 29 U.S.C. §794, et seq.6 Plaintiff

brings claims against SMG for declaratory and injunctive relief pursuant to Title III of the ADA.7

Plaintiff also seeks recovery of attorneys’ fees and costs.8

       According to the Complaint, Plaintiff has a disability and relies on an electric wheelchair

for mobility.9 Plaintiff alleges that he has been a Saints season ticket holder for over 30 years.10

Plaintiff alleges that prior to 2011, his seat was located on a wheelchair accessible raised platform

in the 100 Level section of the Superdome.11 Plaintiff alleges that in 2011, Defendants began

extensive renovations on the Superdome and reconfigured the accessible seating section for

patrons with disabilities.12 Plaintiff alleges that as a result of the renovations, the wheelchair

accessible seating at the Superdome was moved to other positions where the views are obstructed



       5
           Rec. Doc. 1.
       6
           Id. at 1–2.
       7
           Id. at 2.
       8
           Id.
       9
           Id. at 4.
       10
            Id.
       11
            Id.
       12
            Id.


                                                  2
by barriers and other patrons or players standing during the game, or the seating is not fully

accessible by wheelchair.13

       Plaintiff alleges that Defendants have been on notice of ongoing accessibility issues for

many years.14 According to the Complaint, in 2008 the United States Department of Justice

conducted an inspection of the Superdome and issued a report detailing violations of ADA

regulations.15 Additionally, Plaintiff alleges that Defendants were sued by private litigants in 2018

regarding ongoing accessibility violations.16

       As a result, Plaintiff alleges that Defendants have failed to comply with various parts of

the ADA and Rehabilitation Act.17 Plaintiff seeks compensatory and nominal damages along with

declaratory and injunctive relief, and attorneys’ fees.18

       On December 13, 2019, the Court granted in part and denied in part Defendant SMG’s

Motion for Judgment on the Pleadings.19 Accepting as true the allegations in the Complaint, the

Court found that SMG could be held liable as an operator of the Superdome because SMG controls

modification of the Superdome and could cause the Superdome to comply with the ADA.20

Additionally, viewing the allegations in the Complaint in the light most favorable to Plaintiff, the

Court found that Plaintiff’s claims for injunctive and declaratory relief were timely because the



       13
            Id. at 4–8.
       14
            Id. at 10.
       15
            Id.
       16
            Id. at 10–11.
       17
            Id. at 11–29.
       18
            Id. at 1.
       19
            Rec. Doc. 86.
       20
            Id. at 24.


                                                  3
Complaint was filed within one year of SMG allegedly denying Plaintiff “the full and equal

enjoyment” of a place of public accommodation.21 However, the Court found that Plaintiff’s claim

regarding future renovations was not ripe for judicial review.22 Accordingly, the Court granted the

motion to the extent it sought dismissal of Plaintiff’s claim regarding future renovations but denied

the motion in all other respects.23

       Plaintiff filed the instant motion on December 31, 2019. SMG filed an opposition on

January 7, 2020. France filed an opposition on January 7, 2020. Plaintiff, with leave of Court,

filed a reply to SMG’s opposition to the motion on January 17, 2020. At the request of the parties,

the Court heard oral argument on this motion on February 4, 2020 at 10:00 a.m.24

                                      II. Parties’ Arguments

A.     Plaintiff’s Arguments in Support of the Motion

       In the instant motion, Plaintiff argues that he is entitled to summary judgment as to the

following alleged violations of the alteration requirements of the ADA: (1) sightline obstructions

at 100 Level, Row 1; (2) sightline obstructions at 100 Level, Row 36; (3) inadequate amount of

accessible seating at the 100 Level; (4) making the Superdome less accessible to individuals with

mobility-related disabilities; (5) making the 200 Level less accessible; and (6) failure to provide

sufficient accessible seating stadium wide.25




       21
            Id. at 24–25.
       22
            Id. at 25.
       23
            Id.
       24
            Rec. Doc. 134.
       25
            Rec. Doc. 95.


                                                 4
        1.          Standing

        First, Plaintiff asserts he has standing to pursue his claim for injunctive relief.26 Plaintiff

states he attended nine Saints games in the year prior to filing this lawsuit and ten games since the

case was filed.27 He asserts that he intends to attend Saints games at the Superdome in the future.28

Therefore, Plaintiff contends that he has standing to seek injunctive relief under the “intent to

return” test.29

        2.          Plaintiff Asserts he is a Qualified Individual

        Second, Plaintiff argues he is a qualified individual with a disability. 30 Plaintiff presents

his affidavit, which states that he has muscular dystrophy and is unable to breathe, stand or walk.31

As a result, Plaintiff attests he has to rely on a ventilator to breathe and a wheelchair for mobility.32

Thus, Plaintiff contends he is a qualified individual with a disability within the meaning of the

ADA.33

        3.          Plaintiff Contends He is Being Denied the Benefits of a Place of Public
                    Accommodation

        Third, Plaintiff asserts he is being denied the benefits of a place of public accommodation.34

Plaintiff contends he does not have an equal opportunity to view and enjoy football games and the



        26
             Rec. Doc. 95-1 at 12–13.
        27
             Id. at 13.
        28
             Id.
        29
             Id.
        30
             Id.
        31
             Id. at 14 (citing Rec. Doc. 95-4).
        32
             Id.
        33
             Id.
        34
             Id.


                                                    5
attendant screens at the Superdome in a manner comparable to non-disabled persons due to

impermissible barriers to access.35 Plaintiff points to his deposition testimony stating that he cannot

see the field when patrons in front of him are standing, and concrete overhangs prevent him from

seeing the scoreboard and all aerial gameplay.36 Plaintiff contends that Mr. Kevin McGuire, an

ADA consultant, confirmed these sight line issues during his deposition.37 Therefore, Plaintiff

asserts there are no material facts in dispute and he is entitled to summary judgment on the

following violations of the alteration requirements of the ADA violations at the facility: (1)

sightline obstructions at 100 Level, Row 1; (2) sightline obstructions at 100 Level, Row 36; (3)

inadequate amount of accessible seating at the 100 Level; (4) making the Superdome less

accessible to individuals with mobility-related disabilities; (5) making the 200 Level less

accessible; and (6) failure to provide sufficient accessible seating stadium wide.38

       First, as to the sightline obstruction at Level 100, Row 1, Plaintiff points to his expert,

James Terry’s finding that wheelchair users on the lowered platforms in Section 115 could see

none of the field over the tops of the heads of average height people standing on the sidelines while

comparable non-disabled spectators could see 69% of the field.39 Second, as to the sightline

obstruction at Level 100, Row 36, Plaintiff points to Mr. Terry’s finding that wheelchair users on

Row 36 in the back of Section 114 could see 78% of the field over the tops of the heads of average

height people standing two rows ahead of them on Row 34 while comparable spectators on row




       35
            Id.
       36
            Id. (citing Rec. Doc. 95-11).
       37
            Id. (citing Rec. Doc. 95-13).
       38
            Id. at 15–21.
       39
            Id. at 15 (citing Rec. Doc. 92-2 at 15).


                                                       6
35 could see 98% of the field.40 Third, regarding the inadequate amount of accessible seating at

the 100 Level, Plaintiff points to evidence showing that there are presently 25,460 seats, of which

a total of 236 are designated as wheelchair-accessible seats, but Plaintiff contends that Defendants

are required to have 256 wheelchair-accessible designated seats under the ADAAG formula.41

Fourth, Plaintiff argues that Defendants made the Superdome less accessible by removing the

ADA Platforms.42 Fifth, Plaintiff argues that Defendants made the Superdome less accessible by

removing wheelchair accessible seats at the 200 Level.43 Sixth, Plaintiff asserts that by eliminating

the ADA Platforms and renovating the 100 and 200 Levels, Defendants performed modifications

that affect or could affect the overall usability of the Superdome.44

        4.          Plaintiff Asserts the Discrimination Against Him is by Reason of His Disability

        Plaintiff contends that he has been unable to fully utilize and experience the services

offered at the Superdome due to the impermissible barriers to access. 45 But for the physical

barriers, Plaintiff asserts he would have been able to see the game, the on-field plays, and the

jumbotron.46 Therefore, Plaintiff argues he experienced discrimination and exclusion “by reason

of his disability.”47




        40
             Id. at 16 (citing Rec. Doc. 92-2 at 15).
        41
             Id. at 18 (citing Rec. Doc. 92-3 at 25).
        42
             Id.
        43
             Id. at 19.
        44
             Id.
        45
             Id. at 22.
        46
             Id.
        47
             Id.


                                                        7
        5.          Plaintiff Argues SMG is an Operator of the Superdome

        Plaintiff asserts SMG is liable as an operator of the Superdome. 48 Plaintiff contends SMG

has engaged in various conduct that clearly shows that it controls, directs, and manages the

Superdome.49 Further, Plaintiff argues SMG could cause the Superdome to comply with the

ADA.50 In support, Plaintiff points to the deposition testimony of Alan Freeman, the Manager of

the Superdome.51 During his deposition, Mr. Freeman acknowledged that although SMG reports

to the Board, the Board “doesn’t really have a lot of oversight relative to our operations.”52 Plaintiff

also notes that SMG had a construction manager during the 2010 renovations.53 Plaintiff contends

SMG’s contract with the Saints also supports the position that SMG is an operator of the

Superdome.54 Accordingly, Plaintiff argues SMG is clearly serving as the operator of the

Superdome and thus must ensure that the Superdome complies with the requirements of Title III

of the ADA.55

B.      SMG’s Arguments in Opposition to the Motion

        SMG argues that Plaintiff’s motion for summary judgment should be denied for five

principal reasons.56 First, SMG asserts it is not an operator under Title III for purposes of Plaintiff’s




        48
             Id.
        49
             Id. at 23.
        50
             Id.
        51
             Id. at 23–24 (citing Rec. Doc. 95-12).
        52
             Id.
        53
             Id. at 24.
        54
             Id.
        55
             Id. at 25.
        56
             Rec. Doc. 105.


                                                      8
claims.57 Second, SMG contends Plaintiff’s motion focuses solely on the alleged failure to make

alterations that comply with the ADA “to the maximum extent feasible,” but Plaintiff did not

include any such claims against SMG in his Complaint, and any such alteration claims are

prescribed.58 Third, SMG asserts Plaintiff has not presented any evidence to support a finding that

removal of any architectural barrier is readily achievable.59 Fourth, even assuming that Plaintiff

has a viable alteration claim, SMG argues Plaintiff has not satisfied his burden of showing he is

entitled to summary judgment.60 Finally, SMG contends Plaintiff’s alteration claims are barred by

the doctrine of laches.61 Accordingly, SMG asserts Plaintiff’s motion should be denied and SMG’s

previously filed motion for summary judgment should be granted.62

       1.          SMG Asserts it is not an Operator under Title III

       First, SMG adopts the arguments made in its motion for summary judgment that it cannot

be considered an operator for purposes of Plaintiff’s claims.63 SMG adds in this opposition that

Plaintiff has altogether failed to demonstrate in any way that SMG has the ability to make the

construction-related modifications he asserts are required to remedy Plaintiff’s claims of

discrimination.64 SMG points to the deposition testimony of Alan Freeman, the General Manager

of the Superdome, that SMG does not “have any legal right to undertake capital improvements at



       57
            Id. at 9.
       58
            Id.
       59
            Id. at 9–10.
       60
            Id. at 10.
       61
            Id.
       62
            Id.
       63
            Id.
       64
            Id.


                                                 9
the Superdome without LSED approval.”65 SMG asserts that the evidence shows that the Board

decides on and approves projects and that SMG oversees the logistics of those projects’

completion.66 SMG contends because it cannot require the Board to implement Plaintiff’s

requested modifications, it is not an “operator” under Title III.67

       2.          SMG Asserts Plaintiff does not have a Viable Alteration Claim

       Second, SMG contends Plaintiff’s motion focuses solely on the alleged failure to make

alterations that comply with the ADA “to the maximum extent feasible,” but Plaintiff did not

include any such claims against SMG in his Complaint, and any such alteration claims are

prescribed.68 SMG points to this Court’s prior holding that “Plaintiff’s claims for injunctive and

declaratory relief appear to be timely because the Complaint was filed within one year of SMG

allegedly denying Plaintiff ‘the full and equal enjoyment’ of a place of public accommodation.”69

SMG concedes that Plaintiff raised architectural-barrier and alteration claims in the Complaint,

but asserts that the Complaint only brings an alterations claim against the Board and France.70

       Regardless, SMG asserts that Plaintiff’s alterations claims are time-barred and that only

the architectural-barrier claims remain viable.71 SMG argues that an operator of an existing facility

“has a continuing duty to meet the existing facilities standards” by removing architectural barriers

when such removal is readily achievable, but as to alterations the limitations period runs from the



       65
            Id. (citing Rec. Doc. 95-12).
       66
            Id. at 11.
       67
            Id.
       68
            Id. at 9.
       69
            Id. at 12 (citing Rec. Doc. 86 at 20).
       70
            Id. at 13 (citing Rec. Doc. 1 at ¶ 101).
       71
            Id.


                                                       10
first date on which the plaintiff experiences the allegedly discriminatory alteration.72 Therefore, to

the extent Plaintiff experienced discrimination on the basis that there was a failure in 2010 and

2011 to make alterations in such a manner that, to the maximum extent feasible, were readily

accessible to and usable by individuals with disabilities, SMG asserts Plaintiff was subjected to

that discrimination in 2011 and his “alteration” claims prescribed in 2012.73

        3.          SMG Contends Plaintiff did not Show Removal of any Architectural Barrier
                    is Readily Achievable

        SMG notes that “Plaintiff makes no argument concerning any alleged discrimination by

Defendants for failing to remove an architectural barrier when such removal was readily

achievable.”74 Nevertheless, SMG argues that Plaintiff would not be entitled to summary judgment

on any architectural-barrier claim because Plaintiff cannot provide any evidence showing that

removing any alleged architectural barrier is readily achievable.75

        4.          SMG Argues that Plaintiff has not Shown that he is Entitled to Summary
                    Judgment on the Alterations Claims

        Fourth, even assuming that Plaintiff has a viable alterations claim, SMG argues Plaintiff

has not satisfied his burden of showing he is entitled to summary judgment.76 SMG asserts that

even under the alterations standard, Plaintiff failed to demonstrate that the facility could have been,

but was not, made “readily accessible” or to state a plausible accommodation.77 According to




        72
           Id. at 14–15 (citing Speciner v. NationsBank, N.A., 215 F. Supp. 2d 622, 630 (D. Md. 2002); De La Rosa
v. Lewis Foods of 42nd Street, L.L.C., 124 F. Supp. 3d 290, 300 (S.D.N.Y. 2015)).
        73
             Id. at 15.
        74
             Id.
        75
             Id. at 15–16.
        76
             Id. at 10.
        77
             Id. at 17 (citing Roberts v. Royal Atl. Corp., 542 F.3d 363, 370, 372 (2d Cir. 2008)).


                                                           11
SMG, Plaintiff should be required to identify a violation and a plausible proposed remedy before

putting Defendants to the task of negating every potential solution that might have been

considered.78 Although Plaintiff’s expert, James Terry, provided a list of “solutions,” SMG argues

that Mr. Terry provided no analysis with respect to whether those solutions were plausible or

whether they would enhance accessibility.79 Therefore, SMG asserts Plaintiff failed to satisfy his

initial burden with respect to any alterations claims.80

       Alternatively, SMG argues that Plaintiff has not carried his burden of establishing that he

is entitled to summary judgment on each of the six individual ADA violations asserted by

Plaintiff.81 First, as to the sightline obstruction at Level 100, Row 1, SMG points to Defendants’

expert, Mark Mazz’s finding that providing a “comparable view of the field” is virtually impossible

and that an existing “continuous lateral support beam” prevents raising the front-row platform an

additional six inches.82 Second, as to the sightline obstruction at Level 100, Row 36, SMG points

to Mr. Mazz’s finding that these seats do provide comparable lines of sight to the field. 83 Third,

regarding the inadequate amount of accessible seating at the 100 Level, SMG asserts this issue

was not raised in the Complaint, and Plaintiff has not proposed where 20 additional seats might be

placed.84 Fourth, as to removing the on-field platforms, SMG asserts that Plaintiff has failed to

satisfy his burden to show that the seating was made “less” accessible or that Defendants had



       78
            Id. at 18.
       79
            Id.
       80
            Id.
       81
            Id. at 19.
       82
            Id. at 19 (citing Rec. Doc. 105-2 at 8–9).
       83
            Id. (citing Rec. Doc. 105-2 at 9–10).
       84
            Id. at 20.


                                                         12
anything to do with the decision to move the seats.85 Fifth, regarding the alleged removal of

wheelchair accessible seats at the 200 Level, SMG asserts that this is not an alteration because the

200 Level never had wheelchair accessible seats.86 Sixth, SMG contends that Plaintiff has provided

no basis for applying a heightened alterations standard to the entire Superdome based solely on

changes to the 100 Level (and speculative changes to the 200 Level).87

       5.          SMG Contends the Alterations Claims are barred by the Doctrine of Laches

       Finally, SMG argues that because Title III only permits injunctive relief against an operator

of a public accommodation, which is an equitable remedy, such relief is subject to the equitable

defense of laches.88 SMG asserts that the delay in filing suit is unreasonable because Plaintiff first

voiced his accessibility concerns in 2011 but did not file suit because he did not want to sue his

favorite football team, the Saints.89 Additionally, SMG contends that the delay has resulted in

prejudice to SMJ because it has lost evidence through the passage of time.90 Accordingly, SMG

argues that Plaintiff’s claims are barred by laches.91

C.     France’s Arguments in Opposition to the Motion

       In opposition to the motion, France argues that: (1) Plaintiff lacks standing to pursue all

relief for which he prays; (2) Plaintiff has failed to meet his threshold burden of proof under the




       85
            Id.
       86
            Id. at 21–22.
       87
            Id. at 23.
       88
            Id. at 23–24.
       89
            Id. at 24.
       90
            Id. at 25.
       91
            Id.


                                                 13
ADA; and (3) Plaintiff is not entitled to judgment as a matter of law on his claims against France

because Plaintiff is not being “denied the benefits of a place of public accommodation.”92

       1.          France Asserts Plaintiff Lacks Standing to Pursue these Claims

       First, France argues that Plaintiff is confined to seeking redress for only the alleged

violations and physical barriers that he personally encountered.93 According to France, Plaintiff

admits he only personally experienced the sightline obstructions at 100 Level, Row 1 and the

sightline obstructions at 100 Level, Row 36.94 Therefore, France asserts that summary judgment

must be denied with respect to Plaintiff’s other alterations claims, as he lacks standing to raise

such claims.95

       2.          France Asserts Plaintiff has Failed to Establish his Threshold Burden of Proof

       France contends Plaintiff has not met his initial burden of proving that the alterations are

readily achievable.96 France argues that Plaintiff has failed to produce any evidence that the

solutions proposed by his expert, James Terry, are plausible or that the cost of the proposed

modifications do not clearly exceed their benefits.97 France contends that the proposals made by

Mr. Terry are at most conceptual and are unaccompanied by estimates of the costs of

implementation or information on the relative priority of any proposed alterations. 98 As such,

France asserts Plaintiff has failed to establish an essential element of the claims on which he alone



       92
            Rec. Doc. 106 at 4–14.
       93
            Id. at 4.
       94
            Id. at 4–5.
       95
            Id. at 5.
       96
            Id.
       97
            Id. at 7.
       98
            Id. at 8.


                                                 14
bears the burden of proof at trial, and his claims must be dismissed.99

        Additionally, France argues that none of the proposed modifications were identified in

Plaintiff’s pre-suit correspondence to Defendants.100 As such, France asserts Plaintiff failed to

place Defendants on notice of the modifications he was requesting, and Defendants could not

determine whether they could reasonably provide such modifications.101

        3.          France Argues Plaintiff is not being Denied the Benefits of a Place of Public
                    Accommodation

        Third, France asserts Plaintiff is not entitled to judgment as a matter of law on his claims

against France because Plaintiff is not being “denied the benefits of a place of public

accommodation.”102 Defendants contend Mark Mazz’s report squarely refutes Plaintiff’s principal

arguments in support of his claims against France, and directly disputes the expert findings of

Plaintiff’s expert, James Terry.103 For example, Defendants point to Mr. Mazz’s opinion that the

100 Level, Row 36 spaces “do provide comparable lines of sight to the field” over standing

patrons.104 France also points to Mr. Mazz’s opinion that it “is structurally impracticable and

technically infeasible to provide comparable lines of sight of high punts to wheelchair spaces in

the rear of the 100 Level.”105 With respect to the seats at Level 100, Row 1, France points to Mr.

Mazz’s opinion that “[t]he wheelchair spaces are not 6 inches lower that the other front row seats

to protect the lines of sight of the seated spectators in the Row 4, the first row behind the wheelchair


        99
             Id. at 7–8.
        100
              Id. at 10.
        101
              Id.
        102
              Id. at 11.
        103
              Id. at 12.
        104
              Id. (citing Rec. Doc. 106-2 at 10).
        105
              Id. at 13 (citing Rec. Doc. 106-2 at 10).


                                                          15
spaces. . . . The elevation of the wheelchair spaces cannot be raised because of the structural

framing of the seating bowl.”106 As such, France contends this summary judgment evidence

precludes any finding that Plaintiff is entitled to judgment as a matter of law on this element of his

claim for ADA discrimination.107

E.     Plaintiff’s Arguments in Further Support of the Motion

       On January 17, 2020, Plaintiff filed a reply brief to SMG’s opposition to the motion for

partial summary judgment.108 First, Plaintiff asserts that SMG is an operator for the reasons set

forth in Plaintiff’s opposition to SMG’s motion for summary judgment.109

       Second, Plaintiff contends the alteration claim was pled at paragraphs 41–44, 52–53, and

62–69 of the Complaint.110 Additionally, Plaintiff argues that the claims are timely because he

filed suit within one year of being denied full and equal enjoyment of a place of public

accommodation.111 Plaintiff asserts that SMG’s statute of limitations argument fails because

Section 12182(b) of the ADA, which defines discriminatory conduct, does not give rise to a series

of “discrete claims.”112 Instead, Plaintiff contends, Section 12182(a) provides that a cause of action

only arises when a plaintiff is being denied the full and equal enjoyment of a place of public

accommodation.113 Plaintiff contends that the district court cases upon which SMG relies



       106
             Id. at 14 (citing Rec. Doc. 106-2 at 8–9).
       107
             Id.
       108
             Rec. Doc. 127. The reply brief does not address France’s opposition to the motion.
       109
             Id. at 2, n.2.
       110
             Id.
       111
             Id. at 2.
       112
             Id. at 4.
       113
             Id.


                                                          16
improperly conflate the defendant’s wrongful act with the disabled individual’s injury—something

the Fifth Circuit has expressly cautioned against.114 Because his alterations claims are timely,

Plaintiff argues that SMG’s laches argument must fail because Plaintiff did not engage in

unreasonable delay in filing suit.115 Additionally, Plaintiff asserts that laches is an affirmative

defense, and was not raised in SMG’s answer.116

       Third, Plaintiff argues that SMG’s continued misconstruing of the Second Circuit’s opinion

in Roberts v. Royal Atlantic Corporation is improper.117 Plaintiff asserts the Roberts court did not

impose a “plausible accommodation” requirement on a plaintiff under an alteration standard.118

According to Plaintiff, the Roberts court held that a plaintiff who sues over a violation of the

“alteration standard” only bears an initial obligation to show “some manner in which the alteration

could be, or could have been, made readily accessible and usable by individuals with disabilities.

. . . .”119 Furthermore, Plaintiff urges this Court to follow the text of the law, Section 36.402(c),

which, by its plain language, does not require that a plaintiff show “some manner in which the

alteration could be, or could have been,” made readily accessible.120

       Fourth, Plaintiff argues that Defendants failed to demonstrate that there is a genuine issue

of material fact that: (1) Plaintiff’s view is obstructed or (2) modifying the Superdome in




       114
             Id. at 5.
       115
             Id. at 2, n.2.
       116
             Id.
       117
             Id. (citing 542 F.3d 363 (2nd Cir. 2008)).
       118
             Id.
       119
             Id. at 6 (citing 542 F.3d at 372).
       120
             Id.


                                                          17
compliance with the ADA accessibility guidelines would have been virtually impossible.121

Plaintiff asserts that there are three obstructions at issue, including the obstructed Jumbotron

screen, the obstructed “high plays and throws,” and the obstructed field.122

       Plaintiff asserts that Defendants’ expert Mark Mazz provides a lengthy explanation as to

perceived flaws with James Terry’s measuring techniques as to how much of the field is obstructed

due to standing spectators for wheelchair seating at 100 Level, Row 36.123 Plaintiff acknowledges

that Mr. Mazz’s opinion creates a genuine issue of material fact as to the “obstructed field” barrier

at Row 36.124 However, Plaintiff argues Mr. Mazz does not dispute that the Jumbotron is obstructed

by the overhang at the 100 Level, Row 36.125 Further, Plaintiff notes that Mr. Mazz admits that

individuals in wheelchairs seated at 100 Level, Row 36 can only see vertically 65 feet, that punts

can reach 150 feet above the center of the field, and that “[n]one of the wheelchair spaces can see

that high.”126 Likewise, at the 100 Level, Row 1, Plaintiff notes that Mr. Mazz readily admits that

the view of much of the field is obstructed by an “opaque wall” of “players benches and

equipment.”127 Therefore, Plaintiff argues that Defendants have failed to create a genuine issue of

material fact as to the presence of obstructions of Plaintiff’s view of the Jumbotron and aerial

gameplay at the 100 Level, Row 36 and as to the presence of obstructions of Mr. Bailey’s view of




       121
             Id.
       122
             Id.
       123
             Id. at 7.
       124
             Id.
       125
             Id.
       126
             Id.
       127
             Id.


                                                 18
the field of play at the 100 Level, Row 1.128

         Plaintiff asserts that Defendants point to no evidence that performing the alterations in

compliance with the ADA would have been virtually impossible.129 According to Plaintiff, if

Defendants had kept the ADA Platforms, where Plaintiff sat before the 2010 renovations, he would

still have seating that afforded him with a full view of the field, aerial gameplay, and the

Jumbotron.130 By making the facility less accessible, Plaintiff argues that Defendants violated 1991

ADAAG 4.1.6(1)(a), which prohibits alterations which decrease or have the effect of decreasing

accessibility or usability below the ADA accessibility guidelines.131 Despite their lengthy briefing

about the current difficulty of making the seating accessible, Plaintiff asserts that Defendants failed

to attach any evidence demonstrating that performing the modifications in compliance with the

ADA accessibility guidelines would have been “virtually impossible” during the 2010

Renovation.132

                                              III. Legal Standard

A.       Legal Standard for Summary Judgment

         Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”133 When assessing whether a dispute as to any material fact exists, the court




         128
               Id.
         129
               Id.
         130
               Id.
         131
               Id. at 7–8.
         132
               Id. at 8.
        133
            Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid
Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                         19
considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”134 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”135

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.136 The nonmoving party may not rest upon the pleadings, but must identify specific facts in

the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.137

            The party seeking summary judgment always bears the initial responsibility of informing

the court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact. 138 Thereafter, the nonmoving party

should “identify specific evidence in the record, and articulate” precisely how that evidence

supports his claims.139 To withstand a motion for summary judgment, the nonmoving party must

show that there is a genuine issue for trial by presenting evidence of specific facts. 140 The

nonmovant’s burden of demonstrating a genuine issue of material fact is not satisfied merely by

creating “some metaphysical doubt as to the material facts,” “by conclusory allegations,” by


            134
                  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
            135
                  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
            136
                  Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
            137
                  See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
            138
                  Celotex, 477 U.S. at 323.
            139
                  Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.), cert. denied, 513 U.S. 871 (1994).
        140
            Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248–49 (1996)).


                                                               20
“unsubstantiated assertions,” or “by only a scintilla of evidence.”141 Rather, a factual dispute

precludes a grant of summary judgment only if the evidence presented by the nonmovant is

sufficient to permit a reasonable trier of fact to find for the nonmoving party. 142 Further, a court

“resolve[s] factual controversies in favor of the nonmoving party, but only when there is an actual

controversy, that is, when both parties have submitted evidence of contradictory facts.”143 Hearsay

evidence and unsworn documents that cannot be presented in a form that would be admissible in

evidence at trial do not qualify as competent opposing evidence.144 Ultimately, summary judgment

is appropriate in any case “where critical evidence is so weak or tenuous on an essential fact that

it could not support a judgment in favor of the nonmovant.”145

B.      ADA Compliance

        The Americans with Disabilities Act of 1990 (“ADA”) “is a broad mandate of

comprehensive character and sweeping purpose intended to eliminate discrimination against

disabled individuals, and to integrate them into the economic and social mainstream of American

life.”146 “To effectuate its sweeping purpose, the ADA forbids discrimination against disabled

individuals in major areas of public life, among them employment (Title I of the Act), public

services (Title II), and public accommodations (Title III).”147 Plaintiff brings claims against the



        141
              Little, 37 F.3d at 1075.
        142
              Anderson, 477 U.S. at 248.
        143
              Little, 37 F.3d at 1075.
        144
              Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).
        145
              Armstrong v. City of Dallas, 997 F.2d 62 (5th Cir. 1993).
        146
           Frame v. City of Arlington, 657 F.3d 215, 223 (5th Cir. 2011) (en banc) (citing PGA Tour, Inc. v. Martin,
532 U.S. 661, 675 (2001); Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 599 (1999) (internal quotation marks
omitted)).
        147
              PGA Tour, 532 U.S. at 675.


                                                           21
Board and France under Title II of the ADA and the Rehabilitation Act.148 Plaintiff brings claims

against SMG under Title III of the ADA.149

        1.          Title II of the ADA and the Rehabilitation Act

        “Title II of the ADA focuses on disability discrimination in the provision of public

services.”150 Specifically, Title II provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”151

A “public entity” includes “any department, agency, special purpose district, or other

instrumentality of a State or States or local government.”152

        Similarly, “Section 504 of the Rehabilitation Act prohibits disability discrimination by

recipients of federal funding.”153 Like Title II, Section 504 provides that no qualified individual

with a disability “shall, solely by reason of her or his disability, be excluded from participation in,

be denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance.”154 “The ADA and the Rehabilitation Act generally are interpreted in

pari materia.”155 “Indeed, Congress has instructed courts that “nothing in [the ADA] shall be

construed to apply a lesser standard than the standards applied under title V [i.e., § 504] of the


        148
              Rec. Doc. 1 at 1–2.
        149
              Id. at 2.
        150
              Frame, 657 F.3d at 223.
        151
              42 U.S.C. § 12132.
        152
              Hainze v. Richards, 207 F.3d 795, 799 (5th Cir. 2000) (quoting 42 U.S.C. § 12131(1)(B)).
        153
              Frame, 657 F.3d at 223.
        154
              29 U.S.C. § 794(a).
         155
             Frame, 657 F.3d at 223 (citing Kemp v. Holder, 610 F.3d 231, 234–35 (5th Cir. 2010); Pace v. Bogalusa
City Sch. Bd., 403 F.3d 272, 287–88, 289 n. 76 (5th Cir. 2005) (en banc)).


                                                         22
Rehabilitation Act . . . or the regulations issued by Federal agencies pursuant to such title.’”156

        “To show a violation of either statute, a plaintiff must prove “(1) that he has a qualifying

disability; (2) that he is being denied the benefits of services, programs, or activities for which the

public entity is responsible, or is otherwise discriminated against by the public entity; and (3) that

such discrimination is by reason of his disability.”157

        The United States Attorney General is authorized to promulgate regulations implementing

Title II.158 The regulations provide that “no qualified individual with a disability shall, because a

public entity’s facilities are inaccessible to or unusable by individuals with disabilities, be excluded

from participation in, or be denied the benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any public entity.”159 A public entity must operate

“each service, program, or activity so that the service, program, or activity, when viewed in its

entirety, is readily accessible to and usable by individuals with disabilities.”160 Therefore, Title II

requires “program accessibility.”161

        “Recognizing that failure to accommodate persons with disabilities will often have the

same practical effect as outright exclusion, Congress required the States to take reasonable

measures to remove architectural and other barriers to accessibility.”162 However, a public entity

is not “necessarily required . . . to make each of its existing facilities accessible to and usable by


        156
              Id. at 223–24 (quoting 42 U.S.C. § 12201(a); Bragdon v. Abbott, 524 U.S. 624, 632 (1998)).
        157
            Miraglia v. Bd. of Supervisors of Louisiana State Museum, 901 F.3d 565, 574 (5th Cir. 2018) (quoting
Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011) (per curiam)).
        158
              42 U.S.C. § 12134(a).
        159
              28 C.F.R. § 35.149.
        160
              28 C.F.R. § 35.150(a).
        161
              Tennessee v. Lane, 541 U.S. 509, 531 (2004).
        162
              Id. (citing 42 U.S.C. § 12131(2)).


                                                         23
individuals with disabilities.”163 Instead, with respect to facilities built before 1992, Title II only

requires ‘“reasonable modifications’ that would not fundamentally alter the nature of the service

provided, and only when the individual seeking modification is otherwise eligible for the

service.”164

        “In the case of facilities built or altered after 1992, the regulations require compliance with

specific architectural accessibility standards,”165 including the ADA Accessibility Guidelines for

Buildings and Facilities (“ADAAG”) set forth at 36 C.F.R. part 1191, appendices B and D.

Pursuant to the regulations, “[e]ach facility or part of a facility altered by, on behalf of, or for the

use of a public entity in a manner that affects or could affect the usability of the facility . . . shall,

to the maximum extent feasible, be altered in such manner that the altered portion of the facility is

readily accessible to and usable by individuals with disabilities. . . .”166

        2.         Title III of the ADA

        Title III of the ADA provides that “[n]o individual shall be discriminated against on the

basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.”167 A stadium is considered to

be a place of public accommodation under Title III.168 “The ADA does not require a place of public

accommodation to provide a plaintiff with the ideal or preferred accommodation; rather, the ADA


        163
              28 C.F.R. § 35.150(a)(1).
        164
              Lane, 541 U.S. at 531.
        165
              Id. (citing 28 CFR § 35.151).
        166
              28 C.F.R. § 35.151(b)(1).
        167
              42 U.S.C. § 12182(a).
        168
              42 U.S.C. § 12181(7)(C).


                                                   24
requires that a defendant provide a plaintiff with an accommodation that is reasonable and permits

the plaintiff to participate equally in the good, service, or benefit offered.”169

        Title III defines discrimination as including “a failure to remove architectural barriers . . .

in existing facilities . . . where such removal is readily achievable.”170 The term “existing facilities”

includes structures built prior to the Act taking effect on January 26, 1992, which have not been

modified since then.171

        Pursuant to the regulations implementing Title III, “[a]ny alteration to a place of public

accommodation . . . after January 26, 1992, shall be made so as to ensure that, to the maximum

extent feasible, the altered portions of the facility are readily accessible to and usable by individuals

with disabilities, including individuals who use wheelchairs.”172 Public accommodations built or

altered after January 26, 1992, must comply with both the Title III regulations set forth at 28 C.F.R.

part 36, subpart D and the ADAAG unless “the nature of an existing facility makes it virtually

impossible to comply fully with applicable accessibility standards through a planned alteration.”173

                                                  IV. Analysis

        In the instant motion, Plaintiff argues that he is entitled to summary judgment as to the

following alleged violations of the alteration requirements of the Americans with Disabilities Act:

(1) sightline obstructions at 100 Level, Row 1; (2) sightline obstructions at 100 Level, Row 36;

(3) inadequate amount of accessible seating at the 100 Level; (4) making the Superdome less




        169
              1 Americans with Disab. Pract. & Compliance Manual § 4:1, Nondiscrimination Mandate.
        170
              42 U.S.C. § 12182(b)(2)(A)(iv).
        171
              Tatum v. Doctor’s Associates, Inc., No. CV 14–2980, 2016 WL 852458, at *3 (E.D. La. Mar. 4, 2016)
        172
              28 C.F.R. § 36.402(a)(1).
        173
              28 C.F.R. § 36.402(c).


                                                        25
accessible to individuals with mobility-related disabilities; (5) making the 200 Level less

accessible; and (6) failure to provide sufficient accessible seating stadium wide.174

       In opposition to the motion, SMG argues that Plaintiff’s motion for summary judgment

should be denied for five principal reasons: (1) SMG is not an operator under Title III for purposes

of Plaintiff’s claims, (2) Plaintiff did not plead an alterations claim in the Complaint and any such

claims are untimely; (3) Plaintiff has not presented any evidence to support a finding that removal

of any architectural barrier is readily achievable; (4) even assuming that Plaintiff has a viable

alterations claim, SMG argues Plaintiff has not satisfied his burden of showing he is entitled to

summary judgment; (5) Plaintiff’s alterations claims are barred by the doctrine of laches. 175 In

opposition to the motion, France argues that: (1) Plaintiff lacks standing to pursue all relief for

which he prays; (2) Plaintiff has failed to meet his threshold burden of proof under the ADA; and

(3) Plaintiff is not entitled to judgment as a matter of law on his claims against France because

Plaintiff is not being “denied the benefits of a place of public accommodation.”176 The Court will

first address the preliminary issue of timeliness and standing before turning to whether Plaintiff is

entitled to summary judgment on the alterations claims.

A.     Preliminary Issues

       1.         Whether SMG is an Operator of the Superdome under Title III

       SMG asserts it is not an operator of the Superdome under Title III for purposes of Plaintiff’s

claims.177 For the reasons set forth in the Court’s Order and Reasons on SMG’s Motion for



       174
             Rec. Doc. 95.
       175
             Rec. Doc. 105.
       176
             Rec. Doc. 106 at 4–14.
       177
             Rec. Doc. 105 at 9.


                                                 26
Summary Judgment,178 there are genuine issues of material fact in dispute regarding whether SMG

is an operator under Title III. Accordingly, Plaintiff is not entitled to summary judgment against

SMG because the issue of whether SMG is an operator must be decided at trial.

       2.          Pleading of Alteration Claims and Timeliness of Alteration Claims

       As noted above, Plaintiff is not entitled to summary judgment against SMG because there

is a disputed issue of fact regarding whether SMG is an operator. Nevertheless, for completeness,

the Court addresses SMG’s alterative argument that Plaintiff’s alteration claims were not raised in

the Complaint and are not timely.

       SMG contends Plaintiff did not plead any alteration claims in the Complaint.179 However,

this argument is without merit. The alteration claims are pled at paragraphs 41–44, 52–53, and 62–

69 of the Complaint.180 Therefore, this would not be an appropriate basis on which to deny the

motion for summary judgment.

       SMG also asserts that any alteration claims are prescribed. 181 In response, Plaintiff argues

that the claims are timely because he filed suit within one year of being denied full and equal

enjoyment of a place of public accommodation.182 In support, SMG cites two district court cases

holding that an operator of an existing facility “has a continuing duty to meet the existing facilities

standards” by removing architectural barriers when such removal is readily achievable, but as to

alterations, the limitations period runs from the first date on which the plaintiff experiences the




       178
             Rec. Doc. 141.
       179
             Rec. Doc. 105 at 9.
       180
             See Rec. Doc. 1.
       181
             Rec. Doc. 105 at 9.
       182
             Id. at 2.


                                                  27
allegedly discriminatory alteration.183 Plaintiff asserts that SMG’s statute of limitations argument

fails because Section 12182(b) of the ADA, which defines discriminatory conduct, does not give

rise to a series of “discrete claims.”184 Instead, Plaintiff contends, Section 12182(a) provides that

a cause of action only arises when a plaintiff is being denied the full and equal enjoyment of a

place of public accommodation.185 Plaintiff contends that the district court cases upon which SMG

relies improperly conflate the defendant’s wrongful act with the disabled individual’s injury.186

        In its prior Order denying SMG’s Motion for Judgment on the Pleadings, this Court relied

the text of Section 12182(a) to find that Plaintiff’s claims were timely. 187 Title III of the ADA

provides:

        No individual shall be discriminated against on the basis of disability in the full and
        equal enjoyment of the goods, services, facilities, privileges, advantages, or
        accommodations of any place of public accommodation by any person who owns,
        leases (or leases to), or operates a place of public accommodation.188

As this Court found in its prior Order, Congress’s use of the present tense suggests that a new

claim accrued each time that SMG allegedly denied Plaintiff “the full and equal enjoyment” of a

place of public accommodation.189 Plaintiff alleges that the 2010 renovations violated the alteration

requirements of the ADA in six ways. Plaintiff filed suit within one year of SMG allegedly denying




        183
            Speciner, 215 F. Supp. 2d at 630 (D. Md. 2002); De La Rosa v. Lewis Foods of 42nd Street, L.L.C., 124
F. Supp. 3d 290, 300 (S.D.N.Y. 2015)).
        184
              Rec. Doc. 127 at 4.
        185
              Id.
        186
              Id. at 5.
        187
              Rec. Doc. 86 at 19–20.
        188
              42 U.S.C. § 12182(a).
        189
              Rec. Doc. 86 at 20.


                                                       28
Plaintiff “the full and equal enjoyment” of a place of public accommodation. Therefore, the claims

are timely.

       SMG also argues that Plaintiff’s claims are barred under the doctrine of laches. 190 SMG

asserts that the delay in filing suit is unreasonable because Plaintiff first voiced his accessibility

concerns in 2011 but did not file suit because he did not want to sue his favorite football team, the

Saints.191 Additionally, SMG contends that the delay has resulted in prejudice to SMG because it

has lost evidence through the passage of time.192 “Laches is an affirmative defense which must be

pled and proved by the defendants.”193 The affirmative defense of laches “requires a showing of

both unreasonable delay and prejudice to the party who raises the defense.”194 “[L]oss of records,

destruction of evidence, fading memories, or unavailability of witnesses,” may constitute prejudice

sufficient to bar a claim under laches.195 However, “the harm is not merely that one loses what he

otherwise would have kept, but that delay has subjected him to a disadvantage in asserting and

establishing his claimed right or defense.”196 If there is a “genuine issue as to any material fact…a

trial on the prejudice issue is required (to enable) the court on the basis of the whole record to

determine the underlying rightness of it.”197




       190
             Rec. Doc. 105 at 24.
       191
             Id.
       192
             Id. at 25.
       193
             Matter of Henderson, 577 F.2d 997, 1002 (5th Cir. 1978).
       194
             Id. at 1001.
       195
             Cornetta v. United States, 851 F.2d 1372, 1378 (Fed. Cir. 1988).
       196
             Akers v. State Marine Lines, Inc., 344 F.2d 217, 221 (5th Cir. 1965).
       197
             Id. (internal citation omitted).




                                                          29
        SMG did not raise laches as a defense in its answer.198 Additionally, SMG has not shown

that it was prejudiced by the delay in filing suit. The only purported prejudice SMG points to is

that Plaintiff relies on a 2007 letter prepared by Larry Roedel, former counsel for the Board,

concerning purported alterations to the 200 Level, but Mr. Roedel cannot remember where he

obtained the information in the letter due to the passage of time.199 SMG has not shown how this

one lapse in memory by Mr. Roedel would subject SMG to a disadvantage in asserting and

establishing a defense.200 Therefore, SMG has not shown that Plaintiff’s claims should be barred

under the doctrine of laches. Accordingly, this would not be an appropriate basis upon which to

deny the motion for summary judgment.

        3.          Standing

        Plaintiff asserts he has standing to pursue his claim for injunctive relief.201 Plaintiff states

he attended nine Saints games in the year prior to filing this lawsuit and ten games since the case

was filed.202 He asserts that he intends to attend Saints games at the Superdome in the future.203

Therefore, Plaintiff contends that he has standing to seek injunctive relief under the “intent to

return” test.204 France argues that Plaintiff is confined to seek redress for only the alleged violations

and physical barriers that he personally encountered.205 According to France, Plaintiff admits he



        198
              Rec. Doc. 16.
        199
              Rec. Doc. 105 at 24–25.
        200
              Akers, 344 F.2d at 221.
        201
              Rec. Doc. 95-1 at 12–13.
        202
              Id. at 13.
        203
              Id.
        204
              Id.
        205
              Rec. Doc. 106 at 4.


                                                   30
only personally experienced the sightline obstructions at 100 Level, Row 1 and the sightline

obstructions at 100 Level, Row 36.206 Therefore, France asserts that summary judgment must be

denied with respect to Plaintiff’s other alterations claims, as he lacks standing to raise such

claims.207

        In Lujan v. Defenders of Wildlife, the Supreme Court laid out the general requirements for

plaintiffs to establish standing under Article III of the Constitution.208 “[T]o satisfy Article III's

standing requirements, a plaintiff must show (1) it has suffered an ‘injury in fact’ that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the

injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed

to merely speculative, that the injury will be redressed by a favorable decision.”209

        In Frame v. City of Arlington, the Fifth Circuit addressed whether the plaintiffs had Article

III standing to pursue ADA claims.210 In Frame, the plaintiffs were wheelchair users who alleged

certain inaccessible sidewalks “ma[d]e it dangerous, difficult, or impossible for them to travel to

a variety of public and private establishments.”211 While “[m]ere ‘some day’ intentions to use a

particular sidewalk, ‘without any description of concrete plans, does not support standing,” the

Fifth Circuit found that ‘“imminence’ is an ‘elastic concept’ that is broad enough to accommodate

challenges to at least some sidewalks that a disabled person has not personally encountered.”212


        206
              Id. at 4–5.
        207
              Id. at 5.
        208
              Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).
         209
             Friends of the Earth, Inc. v. Laidlaw Environ. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000) (citing
Lujan, 504 U.S. at 560–61).
        210
              Frame v. City of Arlington, 657 F.3d 215 (5th Cir. 2011).
        211
              Id. at 221.
        212
              Id. at 235.


                                                          31
For example, the Fifth Circuit noted that “a plaintiff may seek injunctive relief with respect to a

soon-to-be-built sidewalk, as long as the plaintiff shows a sufficiently high degree of likelihood

that he will be denied the benefits of that sidewalk once it is built.”213 Similarly, the Fifth Circuit

stated that “a disabled individual need not engage in futile gestures before seeking an injunction;

the individual must show only that an inaccessible sidewalk actually affects his activities in some

concrete way.”214

        Plaintiff attended nine Saints games in the year prior to filing this lawsuit and ten games

since the case was filed. In his declaration, Plaintiff states that he intends to continue attending

Saints games at the Superdome in the future, and he is “gravely concerned that [his] view of the

game, jumbotron, and scoreboard will continue to be obstructed when [he] return[s].215 Therefore,

Plaintiff has standing to seek injunctive relief because: he has suffered an injury in fact that is

concrete and particularized and actual or imminent; the injury is fairly traceable to the challenged

action of Defendants; and it is likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.216

B.      Whether Plaintiff is Entitled to Summary Judgment on his Alteration Claims

        To establish a violation of the ADA, a plaintiff must prove: (1) that he has a qualifying

disability; (2) that he is being denied the benefits of programs for which a public entity is

responsible or the benefits of a place of public accommodation; and (3) that such discrimination is

by reason of his disability.217


        213
              Id. at 235–36.
        214
              Id. at 5.
        215
              Rec. Doc. 95-4.
        216
              Friends of the Earth, Inc., 528 U.S. at 180–81.
        217
              Miraglia, 901 F.3d at 574.


                                                           32
       1.          Whether Plaintiff has a Qualifying Disability

       Under Title II of the ADA, an individual has a disability if he or she “[has] a physical or

mental impairment that substantially limits one or more major life activities of such individual.”218

Walking, standing, and breathing are all “major life activities.”219

       Plaintiff presents his declaration, which states that he has muscular dystrophy and is unable

to breathe, stand or walk.220 As a result, Plaintiff attests he has to rely on a ventilator to breathe

and a wheelchair for mobility.221 Defendants do not present any evidence to dispute these

assertions. Therefore, there is no issue of material fact in dispute that Plaintiff is a qualified

individual with a disability within the meaning of the ADA.

       2.          Whether Plaintiff is Being Denied the Benefits of Programs (as to France) or
                   the Benefits of a Place of Public Accommodation (as to SMG)

       Plaintiff contends he does not have an equal opportunity to view and enjoy football games

and the attendant screens at the Superdome in a manner comparable to non-disabled persons due

to impermissible barriers to access.222 Plaintiff asserts there are no material facts in dispute and he

is entitled to summary judgment as to the following violations of the alteration requirements of the

ADA at the Superdome: (1) sightline obstructions at 100 Level, Row 1; (2) sightline obstructions

at 100 Level, Row 36; (3) inadequate amount of accessible seating at the 100 Level; (4) making

the Superdome less accessible to individuals with mobility-related disabilities; (5) making the 200



       218
             42 U.S.C. § 12102(1)(A).
       219
             42 U.S.C. § 12102(2)(A).
       220
             Rec. Doc. 95-4 at 1.
       221
             Id.
       222
             Rec. Doc. 95-1 at 14.


                                                  33
Level less accessible; and (6) failure to provide sufficient accessible seating stadium wide. 223

Accordingly, the Court addresses each of these claims in turn.

        As set forth above, under the regulations implementing Title II of the ADA “[e]ach facility

or part of a facility altered by, on behalf of, or for the use of a public entity in a manner that affects

or could affect the usability of the facility . . . shall, to the maximum extent feasible, be altered in

such manner that the altered portion of the facility is readily accessible to and usable by individuals

with disabilities. . . .”224 Under the regulations implementing Title III of the ADA, any alterations

to a facility after 1992 must be “made so as to ensure that, to the maximum extent feasible, the

altered portions of the facility are readily accessible and usable by individuals with disabilities,

including individuals who use wheelchairs.”225 The Superdome was constructed in 1975.

Therefore, this heightened standard will only apply to portions of the facility where an alteration

occurred.

        An alteration is defined as a change that “could affect the usability of the building or facility

or any part thereof.”226 Alterations include events such as remodeling, renovation, rehabilitation,

reconstruction, and changes or rearrangement in structural parts, but typically do not include

normal maintenance or painting.227 The DOJ has instructed that “‘usability’ is to be read broadly

to include any change that affects the usability of the facility, not simply changes that relate directly




        223
              Id. at 15–21.
        224
              28 C.F.R. § 35.151(b)(1).
        225
              28 C.F.R. § 36.402(a)(1).
        226
              28 C.F.R. § 36.402(b). See also 28 C.F.R. § 35.151(b)(1).
        227
              28 C.F.R. § 36.402(b)(1).


                                                          34
to access by individuals with disabilities.”228 “[A]ll changes directly relating to access by

individuals with disabilities indisputably affect usability.”229

       Plaintiff relies on the deposition of Alan Freeman, the general manager of the Superdome,

who detailed “the substantial renovation work [that] took place in 2009 and 2010.”230 Mr. Freeman

testified that as part of the 2010 renovations the ADA Platforms were removed; temporary sideline

seats were dismantled and removed from the 100 Level; permanent rows of seats were installed at

the 100 Level sidelines; two rows of ADA seating were installed in the 100 Level; and the

concourse on the 100 Level was expanded.231 Mr. Freeman also testified that following Hurricane

Katrina 9,540 seats were removed from the 200 Level and replaced with 8,919 seats.232 These

changes “could affect the usability of the building or facility or any part thereof,” and are thus

considered an alteration.233 Therefore, Defendants were required to make any alterations “readily

accessible” to individuals with disabilities to the “maximum extent feasible.”234

       Under this standard, the altered portion of the facility must comply fully with applicable

accessibility standards and the ADAAG unless it is “virtually impossible”235 If compliance is

virtually impossible, “the alteration shall provide the maximum physical accessibility feasible.”236




       228
             28 C.F.R. Pt. 36, App. C.
       229
             Tatum, 2016 WL 852458, at *4.
       230
             Rec. Doc. 95-12 at 22.
       231
             Id. at 25, 29–30.
       232
             Id. at 51–52.
       233
             28 C.F.R. § 36.402(b). See also 28 C.F.R. § 35.151(b)(1).
       234
             28 C.F.R. § 36.402(c). See also 28 C.F.R. § 35.151(b)(1).
       235
             28 C.F.R. § 36.402(c).
       236
             Id.


                                                         35
Importantly, “[a]ny altered features of the facility that can be made accessible shall be made

accessible.”237

         SMG and France both assert that under the alterations standard Plaintiff failed to

demonstrate that the facility could have been, but was not, made “readily accessible” or a plausible

accommodation.238 In support of this argument, SMG cites Roberts v. Royal Atl. Corp, a Second

Circuit case.239 As discussed in detail in the Court’s Order and Reasons on Defendants’ Motion

for Summary Judgment,240 Roberts does not stand for this proposition. The Second Circuit in

Roberts clearly articulates two discrete analyses under the “alteration standard” on one hand and

the “architectural barrier standard” on the other.241 As the Second Circuit stated “section 12183

requires, with respect to altered facilities, that all feasible efforts be made toward compliance

without regard to cost,”242 whereas section 12182 “requires removal of architectural barriers,

regardless of whether alterations have been made, ‘where such removal is readily achievable.’”243

In short, section 12182 and section 12183 are separate provisions, providing for two possible ways

in which a defendant may discriminate against a plaintiff with a disability. Indeed, district courts

in the Second Circuit recognize this distinction and the effect it has on the court’s analysis.244


         237
               Id.
         238
               Rec. Doc. 105 at 17; Rec. Doc. 106 at 6.
         239
               Id. (citing Roberts v. Royal Atl. Corp., 542 F.3d 363, 370, 372 (2d Cir. 2008)).
         240
               Rec. Doc. 140.
         241
               Roberts, 542 F.3d at 363.
         242
               Id. at 367.
         243
               Id. (quoting 42 U.S.C. § 12182(b)(2)(A)(iv)).
         244
            de la Rosa v. 597 Broadway Dev. Corp., No. 13CV7999 (LAK) (MHD), 2015 WL 7351540, at *7
(S.D.N.Y. Aug. 4, 2015), report and recommendation adopted in part, 2015 WL 7308661 (S.D.N.Y. Nov. 19, 2015)
(“A determination that a facility has undergone an 'alteration' has considerable significance with respect to the
substance of the applicable legal standard. If the facility predated 1993 and has not undergone an alteration, the test is
whether a proposed remedial step is readily achievable.”).


                                                            36
Because they contain different standards, they are to be analyzed and considered separately, as

was done in Roberts. Therefore, in the case of an altered facility, the plaintiff is not required to

show that a proposed modification is “readily achievable.”

       Plaintiff contends that there is no genuine issue of fact in dispute that the Superdome does

not comply with the alteration requirements in six ways. Accordingly, the Court addresses each of

Plaintiff’s arguments in turn.

                  a.        Whether there is a Sightline Obstruction at Level 100, Row 1

       First, as to the sightline obstruction at Level 100, Row 1, Plaintiff points to his expert,

James Terry’s finding that wheelchair users on the lowered platforms on Row 1 in Section 115

could see none of the field over the tops of the heads of average height people standing on the

sidelines while comparable non-disabled spectators could see 69% of the field.245 As to the

sightline obstruction at Level 100, Row 1, SMG points to Defendants’ expert, Mark Mazz’s finding

that providing a “comparable view of the field” is virtually impossible and that an existing

“continuous lateral support beam” prevents raising the front-row platform an additional six

inches.246

       ADAAG Section 4.33.3 provides that “[w]heelchair areas shall be an integral part of any

fixed seating plan and shall be provided so as to provide people with physical disabilities a choice

of admission prices and lines of sight comparable to those for members of the general public.”

Plaintiff has presented evidence to show that the lines of sight at Level 1, Row 100 are not

comparable to those for members of the general public. Specifically, James Terry found that

wheelchair users on the lowered platforms on Row 1 could see none of the field over the tops of


       245
             Rec. Doc. 95-1 at 15 (citing Rec. Doc. 92-2 at 15).
       246
             Rec. Doc. 105 at 19 (citing Rec. Doc. 105-2 at 8–9).


                                                          37
the heads of average height people standing on the sidelines while comparable non-disabled

spectators could see 69% of the field.247 In response, Defendants present the opinion of Mark Mazz

stating:

           It is virtually impossible for a front row sideline wheelchair space to have a
           comparable view of the field to any standing spectator in the 100 Level. Raising
           the wheelchair spaces 6 inches makes no difference. A person in a wheelchair
           cannot see any of the field over an NFL player. To provide comparable views to
           front row standing spectators the wheelchair spaces would have to be about 24
           inches higher which would block the views of the 8 rows of seats behind [] them.

           The wheelchair spaces are not 6 inches lower than other front row seats to protect
           the lines of sight of the seated spectators in . . . Row 4, the first row behind the
           wheelchair spaces. That row would have comparable lines of sight to other Row 4
           seated spectators even if the wheelchair spaces were 6 inches higher. The elevation
           of the wheelchair spaces cannot be raised because of the structural framing of the
           seating bowl. The portal access to the wheelchair spaces must pass underneath a
           continuous lateral support beam (Attachment 14). The building code requires 6 feet
           8 inches minimum head clearance under the beam. The actual clearance under the
           beam is only 6 feet 5 inches. That clearance limits the length of the ramp to 28 feet.
           To achieve the additional 6 inches in height the ramp requires an additional 6 feet
           in length plus an intermediate landing that is 5 feet long. The portal cannot
           accommodate the additional length.248

Mr. Mazz also opines that “the Superdome’s seating bowl is drastically unsuitable for even the

most extensive reconfigurations to provide lines of sight over standing spectators that are

substantially equivalent or better than those provided for all other spectators”249

           Under the regulations implementing Title II of the ADA “[e]ach facility or part of a facility

altered by, on behalf of, or for the use of a public entity in a manner that affects or could affect the

usability of the facility . . . shall, to the maximum extent feasible, be altered in such manner that

the altered portion of the facility is readily accessible to and usable by individuals with disabilities.



           247
                 Rec. Doc. 92-2 at 15.
           248
                 Rec. Doc. 105-2 at 8–9.
           249
                 Id. at 3–4.


                                                    38
. . .”250 Under the regulations implementing Title III of the ADA, any alterations to a facility after

1992 must be “made so as to ensure that, to the maximum extent feasible, the altered portions of

the facility are readily accessible and usable by individuals with disabilities, including individuals

who use wheelchairs.”251 In Mr. Mazz’s opinion, the wheelchair spaces cannot be raised because

of the structural framing of the seating bowl. Furthermore, Mr. Mazz is of the opinion that the

seating bowl is drastically unsuitable for even the most extensive reconfigurations to provide lines

of sight over standing spectators. Based on Mr. Mazz’s opinion, there is a disputed issue of material

fact as to whether the 2010 Renovations ensured accessibility to the maximum extent feasible.

Accordingly, Plaintiff is not entitled to summary judgment on this issue.

                  b.        Whether there is a Sightline Obstruction at Level 100, Row 36

       Second, as to the sightline obstruction at Level 100, Row 36, Plaintiff points to Mr. Terry’s

finding that wheelchair users on Row 36 in the back of Section 114 could see 78% of the field over

the tops of the heads of average height people standing two rows ahead of them on Row 34 while

comparable spectators on row 35 could see 98% of the field.252 As to the sightline obstruction at

Level 100, Row 36, SMG points to Mr. Mazz’s finding that these seats do provide comparable

lines of sight to the field.253 Mr. Mazz also opines that neither the wheelchair spaces nor the back

several rows of the fixed seats can see punts reaching 150 feet above the center of the field, and it

would not be possible to create lines of sight that high.254




       250
             28 C.F.R. § 35.151(b)(1).
       251
             28 C.F.R. § 36.402(a)(1).
       252
             Rec. Doc. 95-1 at 16 (citing Rec. Doc. 92-2 at 15).
       253
             Rec. Doc. 105 at 19 (citing Rec. Doc. 105-2 at 9–10).
       254
             Rec. Doc. 105-2 at 10.


                                                          39
        As discussed above, ADAAG Section 4.33.3 provides that “[w]heelchair areas shall be an

integral part of any fixed seating plan and shall be provided so as to provide people with physical

disabilities a choice of admission prices and lines of sight comparable to those for members of the

general public.” There is a genuine issue of material fact in dispute regarding whether the lines of

sight at Row 36 are comparable to the lines of sight for the general public. Therefore, Plaintiff is

not entitled to summary judgment on this issue.

                    c.       Whether there is Inadequate Accessible Seating at the 100 Level

        Third, regarding the inadequate amount of accessible seating at the 100 Level, Plaintiff

points to evidence showing that there are presently 25,460 seats, of which a total of 236 are

designated as wheelchair-accessible seats, but Plaintiff contends that Defendants are required to

have 256 wheelchair-accessible designated seats under the ADAAG formula.255 Regarding the

inadequate amount of accessible seating at the 100 Level, SMG asserts this issue was not raised in

the Complaint, and Plaintiff has not proposed where 20 additional seats might be placed.256

        As an initial matter, SMG asserts that a claim regarding an inadequate number of accessible

seats is raised in the Complaint.257 In the Complaint, Plaintiff alleges that “the totality of accessible

designated seats in the entire stadium are located in only a few areas: Row 36 and Row 1 of the

100-level, and within the 600-level terrace. Entire levels of the stadium are lacking accessible

seating, and the few areas providing wheelchair-accessible seats suffer from serious visual

obstructions and other accessibility issues, as explained herein.”258 A plaintiff may not raise a new



        255
              Rec. Doc. 95-1 at 18 (citing Rec. Doc. 92-3 at 25).
        256
              Rec. Doc. 105 at 20.
        257
              Id.
        258
              Rec. Doc. 1 at 14.


                                                           40
claim in a motion for summary judgment.259 However, this is not a case of a plaintiff asserting an

entirely different, previously unalleged legal theory at the summary judgment stage. From the face

of the complaint, there must be enough factual matter to raise a reasonable expectation that

discovery will reveal evidence as to each element of the asserted claims.260 A claim regarding

inadequate accessible seating is generally raised in the Complaint,261 and during discovery

evidence was revealed as to the specific sections of the Superdome where inadequate accessible

seating is available. Accordingly, this would not be an appropriate basis upon which to deny the

motion for summary judgment.

       ADAAG Section 4.1.2(19)(a) provides a table for calculating the number of accessible

seats that must be provided in places of assembly. Defendants do not dispute that presently there

are only 236 wheelchair accessible seats on the 100 Level.262 Plaintiff asserts that 256 wheelchair

accessible seats are required on the 100 Level under this formula. Defendants do not respond to

this assertion in their briefing. However, a seat inventory attached to Mr. Terry’s expert report

indicates that 136 wheelchair accessible seats are required on the 100 Level.263 Therefore, because

there is conflicting evidence in the record, the Court finds that there is a genuine issue of material

fact in dispute and denies Plaintiff’s request for summary judgment.




       259
             See DeKort v. Integrated Coast Guard Sys., 475 F. App’x 521, 522 (5th Cir. 2012)
       260
             Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).
       261
             Rec. Doc. 1 at 14.
       262
             Rec. Doc. 92-3 at 29.
       263
             Id.


                                                        41
                     d.       Whether Defendants Made the Superdome Less Accessible at Level 100

          Fourth, Plaintiff argues that Defendants made the Superdome less accessible by removing

the ADA Platforms.264 As to removing the on-field ADA Platforms, SMG asserts that Plaintiff has

failed to satisfy his burden to show that the seating was made “less” accessible or that Defendants

had anything to do with the decision to move the seats.265

          ADAAG Section 4.1.6(1)(a) provides that “[n]o alteration shall be undertaken which

decreases or has the effect of decreasing accessibility or usability of a building or facility below

the requirements for new construction at the time of alteration.” Plaintiff asserts that prior to the

2010 Renovations, Plaintiff and others with disabilities had ADA seating at the ADA Platforms

with unobstructed views.266 In Mr. Terry’s expert report, he opines that “the 2011 Alterations

project relocated wheelchair users to inferior and noncompliant locations in terms of the vertical,

and ticket price dispersal, lines of sight over standing spectators.” 267 In his expert report, Mr. Mazz

opines:

          [T]he eye level of a person in a wheelchair [on the prior ADA Platforms] would be
          about 6 inches lower and about 54 inches closer to the field than a person sitting in
          a wheelchair in the current front row 100 Level wheelchair spaces. The line of sight
          over persons standing along the sideline is about the same. With less equipment
          and less people directly in front of these seats, the view of the field would be
          somewhat better only between one End Zone and 25-yard line than the current front
          row 100 Level wheelchair spaces.268

Additionally, during his deposition, Plaintiff testified that when the front of the ADA Platforms

would fill with patrons, the remaining persons needing accessible seating would be filled in behind


          264
                Rec. Doc. 95-1 at 18.
          265
                Rec. Doc. 105 at 20.
          266
                Rec. Doc. 95-1 at 18.
          267
                Rec. Doc. 92-2 at 24.
          268
                Rec. Doc. 105-2 at 4.


                                                    42
the persons in the front row, but that “second row” of seating was not raised.269 Plaintiff also

testified that his view was blocked on occasion by kickers practicing during the game.270

Accordingly, there are genuine issues of material fact in dispute regarding whether the 2010

Renovations decreased or had the effect of decreasing accessibility of the 100 Level.

                   e.        Whether Defendants Made the Superdome Less Accessible at Level 200

       Fifth, Plaintiff argues that Defendants made the Superdome less accessible by removing

wheelchair accessible seats at the 200 Level.271 Plaintiff asserts that 139 ADA seats should be

provided on the 200 Level under the ADAAG.272 Regarding the alleged removal of wheelchair

accessible seats at the 200 Level, SMG asserts that this is not an alteration because the 200 Level

never had wheelchair accessible seats.273

       During his deposition, Alan Freeman, the general manager of the Superdome, detailed “the

substantial renovation work [that] took place in 2009 and 2010.”274 Mr. Freeman also testified that

following Hurricane Katrina 9,540 seats were removed from the 200 Level and replaced with 8,919

seats.275 Plaintiff contends that ADA compliant seats were also removed from the 200 Level.

According to Plaintiff, “[b]y removing the accessibility seating at the 200 Level, Defendants made

the facility less accessible and violated the alteration requirement of the ADA.”276 In support,



       269
             Rec. Doc. 95-11 at 15–17.
       270
             Id. at 17.
       271
             Rec. Doc. 95-1 at 19.
       272
             Id.
       273
             Rec. Doc. 105 at 21–22.
       274
             Rec. Doc. 95-12 at 22.
       275
             Id. at 51–52.
       276
             Rec. Doc. 95-1 at 19.


                                                   43
Plaintiff cites a 2007 letter prepared by Larry Roedel, former counsel for the Board, which states

that there were ADA compliant seats at the 200 Level.277 In opposition, SMG presents a declaration

of Mark Arata, an employee of SMG who has worked in the box office of the Superdome since

2001.278 Mr. Arata states that “from 2001 to the present, there has never been any wheelchair

seating in the 200 Level Loge seating area.”279

         ADAAG Section 4.1.6(1)(a) provides that “[n]o alteration shall be undertaken which

decreases or has the effect of decreasing accessibility or usability of a building or facility below

the requirements for new construction at the time of alteration.” There is a disputed issue of

material fact as to whether wheelchair accessible seating was ever available on the 200 Level.

Accordingly, there are genuine issues of material fact in dispute regarding whether the 2010

Renovations decreased or had the effect of decreasing accessibility of the 200 Level.

                     f.      Whether Defendants Performed Modifications Affected Overall Usability

         Sixth, Plaintiff asserts that by eliminating the ADA Platforms and renovating the 100 and

200 Levels, Defendants performed modifications that affect or could affect the overall usability of

the Superdome.280 SMG contends that Plaintiff has provided no basis for applying a heightened

alterations standard to the entire Superdome based solely on changes to the 100 Level (and

speculative changes to the 200 Level).281




         277
            Id. (citing Rec. Doc. 95-15). SMG contends that Plaintiff has not satisfied his burden of showing that
this letter—or its contents—is admissible. Rec. Doc. 105 at 22.
         278
               Rec. Doc. 105-3 at 7.
         279
               Id.
         280
               Rec. Doc. 95-1 at 19.
         281
               Rec. Doc. 105 at 23.


                                                         44
       As set forth in the Court’s Order and Reasons on Defendants’ Motion for Summary

Judgment,282 Plaintiff’s alteration claims are limited to the portions of the Superdome where

alterations occurred. Therefore, Plaintiff’s claim that the entire facility must comply with the

alterations standard by providing accessible seating stadium-wide was dismissed with prejudice.

Accordingly, Plaintiff is not entitled to summary judgment on this issue.

                                         V. Conclusion

       For the reasons discussed above, there are genuine issues of material fact in dispute

precluding the Court from granting summary judgment in favor of Plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Shelby Bailey’s “Motion for Partial Summary

Judgment”283 is DENIED.

                                    21st day of February, 2020.
       NEW ORLEANS, LOUISIANA, this ____



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       282
             Rec. Doc. 140.
       283
             Rec. Doc. 95.


                                               45
